Citation Nr: 1828964	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  16-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected thoracic spine arthritis and bilateral hip disabilities.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected thoracic spine arthritis and bilateral hip disabilities.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected thoracic spine arthritis and bilateral hip disabilities.

4.  Entitlement to a compensable rating for left hip bursitis.

5.  Entitlement to a compensable rating for left hip limited extension.

6.  Entitlement to a rating higher than 30 percent for right hip bursitis and arthritis, status post arthroplasty.

7.  Entitlement to a compensable rating for thoracic spine arthritis prior to December 7, 2015, and a rating higher than 20 percent thereafter.

8.  Entitlement to convalescent ratings under 38 C.F.R. § 4.30 for left and right knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1963 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for left and right knee disabilities, as well as left leg radiculopathy (which has been recharacterized as a lumbar spine disability).  The RO also continued a 30 percent rating for the right hip, a 0 percent rating for the thoracic spine, and a 0 percent rating for the left hip based on limitation of flexion.  However, a separate noncompensable rating was assigned for the left hip based on limitation of extension.  The RO also denied temporary 100 percent evaluations under the provisions of 38 C.F.R. § 4.30 for left and right knee surgeries.

The Board adjudicated the Veteran's appeal in April 2017, which included the grant of a higher 20 percent rating for thoracic spine arthritis from December 7, 2015.  In May 2017, the Veteran's representative moved to vacate that decision, and that motion will be addressed below.  The Veteran also appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a joint motion for remand (JMR), the Court remanded the issues of higher ratings for the left hip back to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The April 5, 2017 Board decision was issued before an Informal Hearing Presentation from the Veteran's representative was associated with the claims file.

2.  A lumbar spine disability is not etiologically related to service, and is not caused or aggravated by a service-connected disability.

3.  A right knee disability is not etiologically related to service, and is not caused or aggravated by a service-connected disability.

4.  A left knee disability is not etiologically related to service, and is not caused or aggravated by a service-connected disability.

5.  Prior to December 7, 2015, left hip bursitis did not result in pain or flexion limited to 45 degrees; from that date, left hip pain was noted.

6.  Left hip bursitis does not result in extension limited to 5 degrees.

7.  Right hip bursitis and arthritis, status post arthroplasty, is not manifested by moderately severe residuals of weakness, pain, or limitation of motion.

8.  Prior to December 7, 2015, thoracic spine arthritis did not result in limitation of motion or pain resulting in functional limitation; from that date, forward flexion of the thoracolumbar spine was approximately 60 degrees.

9.  The Veteran's left and right total knee arthroplasties were not treatments for service-connected conditions.


CONCLUSIONS OF LAW

1. The criteria for vacatur of the Board's April 5, 2017 decision have been met.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5.  The criteria for a compensable rating for left hip bursitis have not been met prior to December 7, 2015; from that date, the criteria for a 10 percent rating are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5252.

6.  The criteria for a separate compensable rating for left hip limitation of extension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5251.

7.  The criteria for rating higher than 30 percent for right hip bursitis and arthritis, status post arthroplasty, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5054.

8.  Prior to December 7, 2015, the criteria for a compensable rating for thoracic spine arthritis have not been met; from that date, the criteria for a rating higher than 20 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5242.

9.  The criteria for temporary total disability ratings for treatment of service-connected disabilities have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.30.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.

The April 5, 2017 Board decision was issued before an Informal Hearing Presentation (IHP) from the Veteran's representative was associated with the claims file.  Notably, that IHP and a recent April 2018 IHP have both been included in the record.  Nevertheless, as the Veteran was previously denied full due process, the April 5, 2017 Board decision is vacated.  Having vacated the April 2017 Board decision, the Board will once again review the issues decided in that decision with consideration of the IHP.  However, the Board's previous grant of a 20 percent rating for thoracic spine arthritis effective from December 7, 2015 will not be disturbed.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

For chronic diseases defined as such under 38 C.F.R. § 3.309(a), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Lumbar Spine

With respect element (1) of direct service connection, a current disability, the Veteran has been diagnosed with lumbar spine degenerative disc disease.  See August 2013 VA Examination.  The first post-service findings of a lumbar spine condition were degenerative changes with marked spurring at the L2-3 level, found in VA treatment records from March 1998.

With respect to element (2), an in-service incurrence, the Veteran reported that he injured his lower back in 1963 after falling from an obstacle course fixture.  See March 2016 Statement.  He reported that he was evacuated to a hospital for treatment.  Id.  Because this Veteran served in combat, his statement regarding this injury is sufficient to satisfy element (2).  Alternatively, he stated that his condition was due to the routine activities, such as exercise, running, hiking, marching, combat training, and combat deployments, as well as exposure to wet and cold conditions, consistent with his 24 years of active duty.

Notwithstanding the above, service treatment records are negative for any complaints, treatment, or diagnoses of a lumbar spine condition.  Although he reported a history of back pain beginning in the 1980's, he was diagnosed with thoracic spine degenerative changes during his April 1987 retirement examination.  No findings pertaining to the lumbar spine were recorded.  During an October 1987 VA examination, after his separation from service, he reported lower back pain along with his bilateral hip pain.  X-ray findings were normal, and he was diagnosed with chronic joint pain in the lower back.

With respect to element (3), a link between the current condition and service, a December 2015 VA examiner concluded that it was less likely than not that such a link existed.  He stated that there was no documented mechanism of injury, and that the 1987 x-ray of the lumbar spine was normal.  There was also no back care proximal to the Veteran's discharge from service as to constitute evidence of a chronic disability.

Although the examiner's opinion does not specifically address the Veteran's reported fall in 1963, the Board nonetheless finds it probative because the reasoning behind the examiner's statement that there was no back care after discharge to constitute evidence of a chronic disability also applies to the Veteran's period of service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Specifically, although the Veteran sustained a fall in 1963, there is no back care after the fall or for the remainder of the Veteran's 24 years in active service, a period in which he underwent multiple examinations and reported numerous medical conditions, but none pertaining to the lumbar spine.

There is no competent medical evidence to refute the VA examiner's conclusion or to otherwise link the Veteran's lumbar spine degenerative disc disease to service.  Therefore, element (3) has not been met.

Because degenerative disc disease is a form of arthritis, it is considered a chronic condition under 38 C.F.R. § 3.309(a).  However, as discussed above, lumbar spine arthritis was not established as a diagnosis during service or within the first post-service year.  In addition, characteristic manifestations of arthritis were not shown in service.  Therefore, service connection under the "relaxed" provisions of 38 C.F.R. § 3.303(b) for chronic conditions is not warranted.

Finally, the Veteran has asserted that his lumbar spine condition is secondary to his service-connected right hip or thoracic spine conditions.  However, an August 2013 VA examiner stated that degenerative changes in the thoracic spine do not lead to a progression of degenerative changes in the lumbar spine.  Rather, such changes in the entire spine occur due to age-related changes in the absence of a new event, such as trauma or surgery.

A December 2015 VA examiner also noted that thoracic spine arthritis does not cause or worsen lumbar spine arthritis.  He further noted that bilateral hip disorders do not cause or worsen lumbar spine arthritis due to altered body mechanics because there were no records to support this contention.  Although not specifically cited by the examiner, the Board notes that the Veteran had a normal gait documented in VA records dated September 2015.  VA records from June 2011 noted an abnormal gait, but this was attributed to right knee pain, not the hips.  Finally, to the extent that the Veteran asserts that he has a leg length discrepancy caused by his bilateral hip conditions which contributed to his lumbar spine disability, the December 2015 examiner noted that the discrepancy was not clinically significant.  The Veteran reported that his leg length discrepancy was three-eighths of an inch.  For reference, the shortening of a lower extremity is not compensable under the rating schedule until one-and-a-quarter inches.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5275.

A November 2012 private opinion stated that the Veteran would be a good candidate to reassess for military disability "extending and starting from his right hip."  To the extent that this opinion asserts a link between the lumbar spine and the right hip, it has no probative value, as it does not specifically address the lumbar spine or provide any further explanation for such a link.

The Veteran's representative argues that arthritis of the thoracic spine should be extended to the lumbar spine under the provisions of VA Adjudication Procedures Manual (VA Manual) M21-1, III.iv.4.A.6.e.  See April 2016 VA Form 646.  This section of the VA Manual states that degenerative and traumatic arthritis requires x-ray evidence of bone changes to substantiate the diagnosis.  However, the accompanying "Note" references the "principles for extending SC (service connection) to joints affected by the subsequent development of degenerative arthritis."  The accompanying "Example" states, in relevant part, that when a veteran is service-connected for degenerative arthritis of the spine and subsequently develops degenerative arthritis in the right elbow, with no intercurrent cause noted, service connection for arthritis of the right elbow may be established.

First, the Board notes that August 2013 VA examiner attributed degenerative changes in the lumbar spine to aging.  The representative has argued that when arthritis is assigned for one joint and later appears in another, a veteran will always be older, and therefore considering increasing age to be an intercurrent cause would render the general principle of extending service connection meaningless.  However, the examiner, as a medical professional, is competent to attribute a cause to the Veteran's arthritis, whereas the Veteran's representative is not.

Second, the Board is not bound by Department manuals, circulars, or similar administrative issues.  38 C.F.R. § 19.5.  Therefore, the principles of extending service connection to joints affected by the subsequent development of degenerative arthritis referenced in the VA Manual are not binding on the Board, and the Board will not apply them in this case.

Finally, the Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he can render a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his lumbar spine degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) .

For these reasons, service connection for lumbar spine degenerative disc disease is not warranted.  However, as discussed below, the medical evidence cannot distinguish between the limitation of motion attributable to lumbar spine arthritis versus that attributable to service-connected thoracic spine arthritis, and therefore the Veteran will be compensated for any limitation of motion caused by his lumbar spine condition.

B.  Left and Right Knees

With respect to element (1) of direct service connection, a current disability, the Veteran has been diagnosed with osteoarthritis, status post total knee arthroplasty, in both knees.  See August 2013 VA examination.

With respect to element (2), an in-service incurrence, the Veteran has not argued that he sustained a specific injury or event relating to either knee.  Rather, he contends that his conditions are due to routine activities, such as exercise, running, hiking, marching, combat training, and combat deployments over his 24 years of active duty.

However, service treatment records are negative for any complaints, treatment, or diagnoses of a left or right knee condition.  The Veteran underwent service examinations in February 1968, April 1980, February 1983, and April 1987, which all reflect normal findings for the knees.  The Veteran did not describe any knee symptoms during his medical history reports, including one taking during his retirement examination in April 1987.  In addition, a post-service VA examination in October 1987 and a private examination in November 1991 found no abnormalities in either knee.

Rather, the Veteran reported left knee problems for the first time in VA records dated January 2011, when he described a four-month history of left knee swelling and pain.  An MRI found degenerative changes present.  In June 2011, he reported a one-year history of right knee swelling.  X-rays showed degenerative changes and effusion.

Based on the above, the Board finds that element (2) has not been satisfied.  The Veteran has not asserted that he experienced a specific event or injury in service that would give rise to a current disability, and his VA records clearly reflect that he reported the first onset of knee symptoms in 2010, about 23 years after his retirement from service.  This is consistent with his service and post-service records, which show normal findings and no relevant complaints through at least November 1991.

Moreover, there is no competent evidence linking the Veteran's current knee conditions to service.  A December 2015 VA examiner found that it was less likely than not that either knee was related to service, as there was no documented mechanism for injury and no care proximal to service discharge to constitute evidence of a current disability.  As discussed above, the Veteran is not competent to opine as to the etiology of his degenerative arthritis, and therefore there is no competent medical opinion to refute this conclusion or to otherwise link the current knee conditions to service.  Therefore, the criteria for direct service connection have not been satisfied.

Osteoarthritis is a chronic disease as listed under 38 C.F.R. § 3.309.  However, the evidence noted above clearly indicates that the disease was not established, or suspected, during service.  Therefore, service connection under the more favorable criteria for chronic diseases is not warranted.

The Veteran has also indicated that this knee disabilities are secondary to his other service-connected disabilities.  With respect to the spine, the August 2013 VA examiner stated that there was no clear evidence based on a review of the medical literature to suggest that a spine condition would have any significant impact on the lower extremities unless there was a resultant major displacement of the center of gravity of the body while walking, which was not the case for this Veteran.  The December 2015 VA examiner added that thoracic spine arthritis does not cause or worsen knee arthritis, and that degenerative joint disease can be accounted for by age alone.

With respect to the hips, the August 2013 VA examiner noted that there had been no evidence of any complications following the Veteran's right total hip arthroplasty and no evidence of residual problems, up until a recent history of pain.  His gait had remained normal until he started having knee pain.  The December 2015 examiner agreed, noting that there were no records to specifically support the contention that the knees could have been caused or worsened by altered body mechanics.  He again stated that the Veteran's leg length discrepancy was not clinically significant.  Both examiners agreed that the Veteran's bilateral knee conditions were consistent with age-related changes.

As before, the November 2012 private opinion stated that the Veteran would be a good candidate to reassess for military disability "extending and starting from his right hip."  To the extent that this opinion asserts a link between the knees and the right hip, it has no probative value, as it does not specifically address the knees or provide any further explanation for such a link.

In sum, there is no competent medical evidence to refute the findings of the VA examiners or to otherwise support a finding that the Veteran's bilateral knee conditions are caused or aggravated by a service-connected condition.  Therefore, service connection for the left or right knee is not warranted on a secondary basis.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A.  Left Hip

The Veteran is currently assigned a noncompensable rating under DC 5252 and a separate noncompensable rating under DC 5251 for his left hip bursitis.

DC 5252 addresses limitation of flexion of the thigh, and provides for a 10 percent rating when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees, and higher ratings are assigned for more severe limitations.  38 C.F.R. § 4.71a, DC 5252.

A 10 percent rating is appropriate effective only from December 7, 2015.  The August 2013 VA examination documented 100 degrees of flexion without pain.  A December 7, 2015 VA examination noted 125 degrees of flexion.  Although pain was noted at rest, the examiner stated that pain did not result in any significant limitation.  During both examinations, findings were unchanged following repetitive testing.

The range of motion demonstrated during the appeal period is not consistent with a compensable rating under DC 5252.  Nevertheless, the intent of the rating schedule is to recognize actually painful joints as entitled to at least the minimal compensable rating for the joint, which in this case is 10 percent.  38 C.F.R. § 4.59.  Therefore, a 10 percent rating is warranted from December 7, 2015, when the VA examination noted pain.

DC 5251 addresses limitation of extension of the thigh, and provides for a single 10 percent rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.  Notably, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, a 10 percent rating is not appropriate.  An August 2013 VA examination documented 10 degrees of extension without pain.  A December 2015 VA examination noted 30 degrees of extension.  Although pain was noted at rest, the examiner stated that pain did not result in any significant limitation.  During both examinations, findings were unchanged following repetitive testing.

The Board has also considered DC 5253, which addresses other impairment of the thigh.  A 10 percent rating is assigned when rotation is limited such that a veteran cannot "toe-out" more than 15 degrees, or when adduction is limited such that a veteran cannot cross his legs.  A 20 percent rating is assigned when abduction motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

No such ratings are appropriate in this case.  The August 2013 examiner specifically found that abduction was not lost beyond 10 degrees as it measured 45 degrees.  Adduction did not prevent the Veteran from crossing his legs as it measured 25 degrees.  Rotation was not limited such that the Veteran could not "toe-out" more than 15 degrees, as external rotation was 60 degrees and internal rotation was 40 degrees.  The December 2015 VA examination recorded identical findings, as abduction was 45 degrees, adduction was 25 degrees, external rotation was 60 degrees and internal rotation was 40 degrees.

Finally, as the evidence does not reflect ankylosis of the hip or a flail joint, DC 5250 and DC 5254, respectively, are not applicable.

For these reasons, the schedular criteria for a compensable rating for left hip bursitis have not been met.

B.  Right Hip

The Veteran is currently assigned a 30 percent rating under DC 5003-5054 for his right hip bursitis and arthritis, status post arthroplasty.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5054 addresses hip replacement.  A 30 percent rating is assigned at a minimum.  A higher 50 percent rating is assigned where there are moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is assigned where there is markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating, to include special monthly compensation, is assigned where there is painful motion or weakness such as to require the use of crutches following implantation of the prosthesis.  A 100 percent rating is assigned for one year following implantation of the prosthesis.  38 C.F.R. § 4.71a, DC 5054.

Terms such as "moderately severe" and "markedly severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.

VA records from June 2011 show range of motion of 95 degrees of flexion, 0 degrees of extension, 20 degrees of internal rotation, and 40 degrees of external rotation.  There was no pain with range of motion testing.  The Veteran reported he could walk more than 10 blocks, and stated he was satisfied with his hip replacement.

An August 2013 VA examiner noted that the Veteran's follow-up visits since his March 1994 total hip arthroplasty have shown a normal gait with no significant difficulties with the hip.  The Veteran reported that his hip had worsened in the last six months with groin pain.  On examination, flexion was 100 degrees without pain.  Extension was 10 degrees without pain.  Abduction was 40 degrees with pain.  Adduction was 25 degrees.  External rotation was 50 degrees and internal rotation was 30 degrees.  Findings were unchanged following repetitive testing.  However, the examiner stated that an additional loss of 10 degrees of range of motion would be present with flare-ups or secondary to repetitive use.  Strength was 5/5.

VA records from September 2013 show the Veteran reported that his hip had been stable.  He experienced a mild groin pain with ascending stairs, but felt it was improving.  He described the pain level as 1/10 in severity, and indicated he could walk more than 10 blocks.  On examination, flexion was 95 degrees, extension was 0 degrees, internal rotation was 15 degrees and external rotation was 30 degrees.  Pain was noted with range of motion testing.  Additional records from November 2013 recorded strength of 5/5.

VA records from September 2015 show the Veteran had done very well, without pain or instability.  He again reported being able to walk more than 10 blocks.  On a scale of 1 to 10, with 10 being "totally disabled," the Veteran reported "0" and indicated he was "very happy" with his right total hip arthroplasty.  On examination, his gait was normal.  Flexion was 100 degrees and extension was 0 degrees.  Internal rotation was 15 degrees and external rotation was 30 degrees.  There was no pain with range of motion testing.

During a December 2015 VA examination, the Veteran denied any flare-ups.  Flexion was 105 degrees, extension was 30 degrees, abduction was 45 degrees, adduction was 25 degrees, external rotation was 35 degrees, and internal rotation was 20 degrees.  Pain was noted at rest and in adduction, but did not result in any significant limitation of functional ability.  Strength was 5/5.

Based on the above, the Board finds that a rating higher than 30 percent is not warranted.  As noted earlier, the next higher 50 percent under DC 5054 requires moderately severe residuals of weakness, pain, or limitation of motion.  Initially, the Board notes that there was no evidence of weakness, as strength was consistently measured at 5/5 during the appeal period.

With respect to limitation of motion, and with consideration of the diagnostic codes pertaining to the hip discussed earlier, the flexion demonstrated in the Veteran's right hip was measured at 95, 100, 95, 100, and 105 degrees during the appeal period.  This is well more than the limitation to 45 degrees required for a compensable rating under DC 5252, even when accounting for limitations due to pain.  

Similarly, rotation was always at least 15 degrees and abduction was always more than 10 degrees.  Adduction was 25 degrees, which was noted by the August 2013 VA examiner to be sufficient to cross legs.  These findings hold even when accounting for pain, and therefore the criteria for a compensable rating under DC 5253 have not been met.

Extension was noted to be 0 degrees in June 2011, September 2013, and September 2015, and was effectively measured at 0 during the August 2013 VA examination when accounting for flare-ups.  These findings are consistent with a 10 percent rating under DC 5251.

In other words, the Veteran's right hip, status post arthroplasty, would warrant a single 10 percent rating under DC 5251 if it were to be rated under the diagnostic codes directly addressing limitation of motion of the thigh.  When viewed alongside the report of groin pain which subsequently resolved, and the Veteran's statements regarding his satisfaction with his right hip procedure, the totality of the evidence does not reflect an overall disability picture consistent with "moderately severe" residuals associated with his right hip arthroplasty.  Therefore, a higher 50 percent rating under DC 5054 is not warranted.

The Veteran's current rating includes DC 5003, which addresses degenerative arthritis.  However, it does not provide for a rating higher than the currently assigned 30 percent.  The Board also cannot assign separate ratings under DC 5003 and DC 5054, as both specifically contemplate limitation of motion and would therefore violate the provisions of 38 C.F.R. § 4.14 (Avoidance of Pyramiding).  Therefore, DC 5003 will not be discussed further.

C.  Thoracic Spine

The Veteran is currently assigned a 0 percent rating for his thoracic spine arthritis under DC 5003-5242 prior to December 7, 2015, and a 20 percent rating thereafter.

DC 5003 addresses degenerative arthritis, and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, DC 5003.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating when there is x-ray involvement of 2 or more major joints or minor joint groups, and a 20 percent rating when there is x-ray involvement of 2 or more major joints or minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

The dorsal vertebrae and lumbar vertebrae and considered groups of minor joints.  38 C.F.R. § 4.45.

Normal range of motion of the thoracolumbar spine is 90 degrees of flexion, and 30 degrees for each of extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Plate II.

DC 5242 is part of the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm or guarding not resulting in abnormal gait or spinal contour; or there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The Board notes that the August 2013 VA examiner attributed the Veteran's symptoms to his lumbar spine condition, which is not service-connected, rather than his thoracic spine condition.  However, the December 2015 VA examiner attributed limitation of motion with pain to the thoracic spine.  Therefore, resolving all doubts in the Veteran's favor, any limitations of motion will be assumed to be associated with his thoracic spine condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

During the Veteran's August 2013 VA examination, forward flexion was 90 degrees.  Extension, bilateral lateral flexion, and bilateral rotation were 30 degrees.  There was no pain on testing, and no change with repetition.

During the December 2015 VA examination, the Veteran denied any history of flare-ups.  On examination, flexion was 70 degrees.  Extension, bilateral rotation, and bilateral lateral flexion were all 30 degrees.  Pain was noted during the examination, and the examiner indicated that this pain resulted in additional functional loss, specifically a further reduction in range of motion.

Based on this evidence, the Board finds that a compensable rating is not warranted prior to December 7, 2015.  The evidence from that period, namely the August 2013 VA examination, shows normal range of motion of the spine without pain, which clearly does not conform to the criteria for a 10 percent rating under the General Rating Formula.  Moreover, the disability on appeal, thoracic spine arthritis, does not affect 2 or more major joints or minor joint groups.  As noted above, the thoracic vertebrae are a single minor joint group.  Therefore, a 10 percent rating under DC 5003 is also not warranted.

From December 7, 2015, the Board finds that a rating higher than 20 percent is not warranted.  The VA examination conducted on that date noted forward flexion of 70 degrees, with additional functional loss due to pain.  Considering the DeLuca holding and the provisions of 38 C.F.R. § 4.59, the Board previously acknowledged that this approximates the criteria for a 20 percent rating, which is applicable when forward flexion is not greater than 60 degrees.

An even higher 40 percent rating is not appropriate, however, as there is no indication that the Veteran's thoracic spine condition results in an overall level of disability equivalent to forward flexion of no more than 30 degrees, or favorable ankylosis.

The General Rating Formula also provides that any neurologic abnormalities associated with a spine condition must be separately rated.  In this case, the December 2015 VA examiner diagnosed left lower extremity radiculopathy, but this was attributed to the L5-S3 nerve roots, i.e., the lumbar spine, which is not service-connected.  The August 2013 VA examiner also noted radiculopathy as being associated with the lumbar spine.  Historically, private treatment records from July 2006 also noted that the Veteran's left leg pain with severe radicular component was most likely related to his disc protrusion at L5-S1.  There is no competent medical evidence linking a neurologic condition to the Veteran's service-connected thoracic spine arthritis.

Finally, the Board has also considered whether a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is warranted.  However, Note (1) of that Formula specifies that incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician.  There is no evidence that the Veteran was ever prescribed bed rest for his thoracic spine condition.

D.  Convalescent Ratings for Knees

Under 38 C.F.R. § 4.30, total disability ratings (100 percent) may be assigned if the treatment of service-connected disabilities meets certain conditions.  The Veteran has requested such ratings for the left and right total knee arthroplasties he underwent.  However, as discussed above, the Veteran's left and right knee conditions are not service-connected, and therefore ratings under 38 C.F.R. § 4.30 for treatment of those conditions are not warranted.



	
	(CONTINUED ON NEXT PAGE)

ORDER

The April 5, 2017 Board decision is vacated.

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Prior to December 7, 2015, a compensable rating for left hip bursitis is denied; from that date, a 10 percent rating is granted.

A separate compensable rating for left hip limited extension is denied.

A rating higher than 30 percent for right hip bursitis and arthritis, status post arthroplasty, is denied.

Prior to December 7, 2015, a compensable rating for thoracic spine arthritis is denied; from that date, a rating higher than 20 percent is denied.

Convalescent ratings under 38 C.F.R. § 4.30 for left and right knee arthroplasties are denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


